Citation Nr: 0117539	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
psychoneurosis, hysteria, conversion with hypochondriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The case was before the Board in May 2000.  At that time, the 
Board denied the claim for a rating in excess of 50 percent 
for the veteran's psychiatric disorder.  In November 2000, 
the parties filed a joint motion for remand and to stay 
further proceedings regarding this issue.  By order of the 
United States Court of Appeals for Veterans Claims (Court) on 
November 22, 2000, the Board's May 2000 decision was vacated 
and remanded to the Board.  

The Board notes that the rating criteria pertaining to 
psychiatric disorders was revised and became effective on 
November 7, 1996.  As the veteran's claim for an increased 
rating was filed in February 1997, the Board's analysis will 
include consideration of only the revised rating schedular 
provisions.  See VAOPGCPREC 3-2000.  

In March 2001, the veteran's representative submitted reports 
of two psychiatric evaluations directly to the Board.  In a 
cover letter the veteran's representative reported that it 
was waiving initial consideration of this evidence by the RO.  
In a brief presented to the Board in April 2001, the 
representative wrote that it was not waiving initial 
consideration by the RO.  Where evidence is submitted 
directly to the Board, that evidence must be referred to the 
RO for initial consideration, unless such consideration is 
waived or the claim can be allowed without such referral.  
38 C.F.R. §§ 19.31, 20.1304 (2000).  Referral is not 
necessary in this case because the Board finds that the 
veteran's claim can be allowed without referral of the newly 
received evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The appellant's service-connected psychiatric disability 
is manifested by grossly impaired thought processes, 
delusions, chronic depression with anxiety insomnia, social 
withdrawal, somatic problems, poor family and social 
relationships, and impaired thought processes, approximating 
total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for 
psychoneurosis, hysteria, conversion with hypochondriasis, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic Code (DC) 9425 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the decision reached below, additional development 
action is not required under the VCAA, because there is no 
prejudice to the appellant if the Board proceeds to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Factual Background

The veteran's service medical records show that he was 
hospitalized in May 1945 due to increasing irritability with 
anxiety and pain in his legs.  It was noted that he had been 
in combat on Guam and Iwo Jima.  The initial diagnosis was 
hypochondriasis.  In June 1945, the diagnosis was changed to 
psychoneurosis, anxiety.  In July 1945, the diagnosis was 
changed again to personality disorder.  In a report of 
medical survey completed in July 1945, the reported diagnosis 
was personality disorder that had pre-existed service and not 
been aggravated therein.

Service connection for psychoneurosis was granted in a rating 
decision dated in December 1945.  A 30 percent rating was 
established and remained in effect until rating action in 
July 1997 when the veteran's disability rating was increased 
to 50 percent, effective from February 1997, the date that he 
had filed for an increased rating.  The veteran submitted a 
notice of disagreement with that decision, and this appeal 
ensued.  

On examination for VA in May 1975, it was reported that the 
veteran had had a variety of jobs, but was currently 
unemployed.  The diagnosis was hysterical personality, 
associated with conversion type symptomatology, sub-clinical 
depression and anxiety.  The examiner commented that the 
veteran was "at a dangerous state" but was "not incapable 
of work presently."

On VA examination in October 1976, the examiner concluded 
that the veteran was "suffering practically complete 
disability from a psychoneurotic reaction."

The veteran underwent an examination for VA in January 1977.  
The examiner's impression was that the veteran had a 
personality disorder.

In April 1979, the examiner who conducted the October 1976 
examination reported that the veteran's condition was 
unchanged or had worsened since that examination.

In statements dated in October 1980 and March 1981, the 
veteran's physician, Donald A. Miller, M.D., wrote that the 
veteran was almost continuously unable to establish or 
maintain any effective relationship with people, and had been 
"100 percent disabled from employment" for at least five to 
ten years.  In the October 1980 statement Dr. Miller noted 
that the veteran had been diagnosed as having a personality 
disorder, but in the March 1981 statement, he argued that the 
veteran had a psychosis as the result of combat experiences.

Upon VA psychiatric examination in February 1997, it was 
noted that the veteran had not worked since 1975.  He said 
that he was often tense and anxious.  He found that he became 
annoyed easily and described himself as having a bad temper.  
He did not sleep well (getting only 2 to 3 hours per sleep 
per night).  He complained of headaches and ringing in the 
ears for the past 50 years.  He complained that the 
electroshock treatment that he incurred during service had 
"ruined" his life.  His insight and judgment were adequate.  

On examination, the veteran was articulate, expressing 
himself well.  He showed no overt signs of tension or 
anxiety.  His memory showed no impairment for both recent and 
remote events.  There was no evidence of any delusions or 
hallucinations.  He was alert and oriented.  He was of 
average intelligence, and his insight and judgment were 
adequate.  The diagnosis was chronic general anxiety 
disorder.  

VA general medical and orthopedic examinations were conducted 
in June 1997.  It was determined at the general medical 
examination that the veteran had headaches, tinnitus, and 
shaky leg syndrome secondary to electroshock therapy in 1945.  
Based on the results of the February 1997 and June 1997 
examination findings, the veteran's 30 percent rating was 
increased to 50 percent.  

VA treatment records dated from 1997 through 1999 reflect 
that the veteran continued to be seen for his psychiatric 
manifestations, as well as for other ailments.  He was seen 
on a regular basis for medication refills.  Another VA 
examination was conducted in January 1999.  At that time, the 
veteran reported that he was depressed, but he liked the 
effect that Prozac had on him.  Prozac gave him a "jolt" 
which made him feel grated for a while, but then he returned 
to his former feelings of depression.  He did not sleep well 
and still got only about 2 to 3 hours per night.  He would 
pace and either read or watch television.  He did not have 
any friends, and he was a loner.  He was bothered by his 
temper, and he complained of headaches and tinnitus which he 
had had for many years.  He continued to be preoccupied about 
receiving shock treatments on two occasions in 1945.  He 
denied any suicidal ideations.  

On objective examination, the veteran was noted to look much 
younger than his age of 72.  He was quite verbal and 
animated.  He was pleasant and cooperative.  He showed no 
memory impairment for both recent and remote events.  He 
denied any delusions or hallucinations.  There was no 
evidence of depression, tension, or anxiety.  He was of 
average intelligence, alert, and oriented.  His insight and 
judgment were adequate.  The examiner opined that he was 
competent to handle his funds.  The diagnosis was chronic 
generalized anxiety disorder.  His present Global Assessment 
of Functioning (GAF) score was 45 to 50.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2000).

At a personal hearing in August 1999, the veteran reported 
that he was on Prozac for his psychiatric symptoms which had 
helped, but he still experienced constant ringing in his 
hears.  He also reported significant headaches.  Hearing 
[Hrg.] Transcript [Tr.] at 3.  

Following the Court's order vacating the Board's May 2000 
decision, the veteran, through his representative submitted 
the report of an examination by the Chief of Psychiatry 
Service at a VA medical center, and the report of an 
evaluation by a private psychiatrist.

The VA psychiatrist reported the results of an evaluation 
conducted in April 2000.  On that examination the veteran was 
oriented to time, person, and place.  He was cooperative and 
gave relevant responses to questions.  He admitted to having 
chronic anxiety and depression thought not as debilitating as 
before he was prescribed Prozac.  He continued to complain of 
sleep disturbance.  He expressed bitterness over having been 
"cheated of a good life" because of his military experience 
and inservice electroshock therapy.  

The veteran complained of having great discomfort relating to 
people.  He tended to isolate himself although he struggled 
to have some resemblance of contact with other people through 
impersonal and casual meetings or activities.  He had trouble 
with his temper and sometimes feared that he would lose 
control.  He had periods of low moods and depression but was 
currently not having any specific intent or did not have 
plans for suicide or self-harm.  

He had limited physical and recreational activities, and he 
believed his primary limiting factor was his nervous 
condition.  He did have any overt psychotic thinking or 
delusions.  He had multiple somatic complaints with 
headaches, neck and back pains, leg cramps, and hypertension.  
He denied suicidal attempts.  There were days that his 
anxiety became intolerable, and he had asked for his Prozac 
to be further increased, but "he [was] already on a high 
maintenance doe of 80 mg. per day."  He appeared to be 
obsessed with the idea that he had been severely and 
permanently damaged by the electroshock therapy treatments.  
He had fair to moderate problems with remembering tasks and 
incidences but was able to recall with effort.  The final 
diagnoses included major depression with chronic anxiety 
features.  His GAF score was 45.  

The examiner commented that she had reviewed the veteran's 
medical records and conducted an interview with him and his 
attending psychiatrist.  She opined that he met the criteria 
for the diagnosis of major depression.  She added that the 
onset of his psychiatric problems dated back to the major 
psychiatric episodes that occurred in 1945.  The original 
diagnosis was psychonervous, hysteria conversion with 
hypochondriasis which was appropriate to the diagnostic 
classification used at that time.  She noted that the 
veteran's main problems were chronic depression with anxiety, 
insomnia, social withdrawal, somatic problems, inability to 
sustain gainful employment with poor family or social 
relationships.  Attempts at employment in the early 1950s and 
1960s were difficult and the veteran reported that his 
depression and pervasive anxiety disorder with panic attacks 
were the main stressors preventing him from holding a job.  

He had also lived alone with very minimal family or social 
networking.  The examiner noted that the veteran seemed to 
have had good response with Prozac at a high maintenance dose 
of 80 mg. per day; but still had not been functioning 
adequately, and his occupational, family, and social 
impairment had not improved.  The veteran expressed anguish 
over his poor quality of life and felt that he had been 
cheated of a "normal and productive life" because of his 
illness.  The examiner opined that the veteran was competent 
to handle funds and his personal affairs.  It was anticipated 
that he would require continued outpatient treatment with 
supportive psychotherapy and medication at the mental health 
clinic.  

The private psychiatrist also appears to have reviewed the 
veteran's claims folder.  The examiner found that although 
the veteran appeared well mannered on the surface, he lacked 
depth when it came to useful elements of thought.  He was 
noted to lack insight, and to have disorganized thought.  His 
symptoms were described as extremely disabling.  He was noted 
to have flashbacks, not only of actually experienced events, 
but of delusional perceptions secondary to a psychotic break.  

The examiner noted that the veteran had been given a variety 
of diagnoses, but that they were all part of the same 
disability.  He concluded that the veteran did not have a 
pre-existing personality disorder, because the personality 
did not solidify until the age of 18, and the veteran had 
entered service prior to that age.  The veteran's condition 
was found to be chronically disabling in all realms of 
functioning except self care.  There had been partial 
remission in social avoidance and mood due to maximum doses 
of psychotropic medication.  The diagnoses were post-
traumatic stress disorder with psychotic, depressive, and 
phobic components, obsessional traits in the service of 
managing psychotic decompensation, and inadequate personality 
traits secondary to post-traumatic stress disorder.  The GAF 
was 45.  His dysfunction and diagnosis were found to be a 
direct result of military trauma and the treatment that he 
received for that condition.

The examiner concluded that the veteran's social capacity had 
improved in recent years, but that he remained unable to 
communicate and relate in a manner that would permit close 
personal relationships or workplace functioning.  He had 
impairment in logical speech, obsessional features, and an 
inability to adapt to stressful situations, especially in 
vocational and social settings.

Pertinent Laws and Regulations

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity. 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2000).  Where, as in this 
case, entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability is the VA examination of April 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate DCs 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The RO has rated the 
appellant's psychiatric disorder, now diagnosed as major 
depression, under DC 9425-9410, which encompasses 
hypochondriasis and other unspecified neurosis.  

Under regulations in effect since November 1996 (and 
considered by the RO) all psychiatric disabilities, other 
than eating disorders, are evaluated under a general rating 
formula for mental disorders.  Under that formula a 50 
percent evaluation will be assigned for a psychiatric 
disability which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (2000).

Analysis

Taken together recent VA and private examinations have shown 
the veteran to have a GAF of 45.  This score has been 
attributed to his service connected psychiatric disability.  
A GAF of 45 contemplates serious symptoms, including having 
no friends and an inability to keep a job.  DSM-IV.

On the most recent evaluation, a private psychiatrist found 
that the veteran had many of the symptoms listed in the 
criteria for a 100 percent evaluation.  These included gross 
impairment in thought processes or communication and 
persistent delusions.  The veteran's psychiatric disability 
has been found to render him unable to maintain employment, 
or close personal relationships.  Although he has been 
reported to have some ability to maintain some limited 
contact with an ex-wife and his children, his symptoms for 
the most part have reportedly resulted in severe isolation 
and little reported social interaction.  In the Board's view, 
the findings show that his disability approximates the 
criteria for a 100 percent evaluation.  38 C.F.R. § 4.7 
(2000).

With resolution of doubt resolved in the appellant's favor 
and after reviewing the applicable rating criteria, in 
combination with the reported objective findings and 
subjective complaints, the Board is of the opinion that a 100 
percent evaluation for the veteran's psychiatric disability 
is warranted.


ORDER

Entitlement to an evaluation of 100 percent for 
psychoneurosis, hysteria, conversion with hypochondriasis is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

